16 Mich. App. 156 (1969)
167 N.W.2d 793
PEOPLE
v.
BAUGHN
Docket No. 3,229.
Michigan Court of Appeals.
Decided February 26, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Stephen H. Boak, Assistant Prosecuting Attorney, for the people.
Prosser, Cowell & Renner, for defendant.
BEFORE: LESINSKI, C.J., and J.H. GILLIS and T.M. BURNS, JJ.
*157 PER CURIAM:
Defendant appeals from a conviction by a jury of the crime of negligent operation of a vehicle, causing homicide, MCLA § 750.324 (Stat Ann 1969 Cum Supp § 28.556). Defendant contends that certain questioning of witnesses by the trial court revealed a bias on the part of the court, upset defendant's trial tactics and denied defendant a fair and impartial trial. While the trial judge did take over the questioning function more often than is usual, we are satisfied after a full reading of the record that he never displayed bias to the jury, but was activated throughout solely by the desire to clarify the sometimes confusing questions and testimony. This case is far from the facts of People v. Cole (1957), 349 Mich 175, cited by defendant, where the trial judge conducted an extensive hostile interrogation of the defendant himself. Rather it falls within the well-recognized discretion of a trial judge to question the witnesses in the interest of justice, where the judge does not reveal his personal views. People v. Lloyd (1967), 5 Mich App 717, 723; People v. Fedderson (1950), 327 Mich 213, 219.
Affirmed.